IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-31,852-03




EX PARTE CHRISTOPHER RYAN TROLLINGER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 13,765 IN THE 258TH DISTRICT COURT
FROM POLK COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
unlawful possession of a firearm by a felon and one count of aggravated assault.  He was sentenced
to twenty years’ imprisonment for the unlawful possession of a firearm count and sixty years’
imprisonment for the aggravated assault.  He did not appeal his conviction.
            This Court has previously remanded this matter three times to the trial court to obtain more
information and findings of fact.  Following the first remand, the trial court entered findings of fact
that were not supported by the record.  The second remand produced an unofficial record of the trial, 
 
-2-
but no additional findings of fact.  After the third remand, the trial court entered findings of fact and
conclusions of law, citing evidence and testimony from a habeas hearing conducted on March 26,
2014, pursuant to this Court’s third remand order.  However, the habeas record does not contain a
transcript of that hearing.
            The trial court shall supplement the habeas record with a transcript of the habeas hearing
conducted on March 26, 2014.  This application will be held in abeyance until the trial court has
supplemented the habeas record with a transcript of the habeas hearing.  The supplemental record
containing the transcription of the court reporter’s notes from the habeas hearing shall be forwarded
to this Court within 30 days of the date of this order.  Any extensions of time shall be obtained from
this Court.
 
Filed:  June 11, 2014
Do not publish